IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROBERT DIETZ (DECEASED) BY      : No. 777 MAL 2015
JUDITH DIETZ                    :
                                :
                                : Petition for Allowance of Appeal from
           v.                   : the Order of the Commonwealth Court
                                :
                                :
WORKERS' COMPENSATION APPEAL    :
BOARD (LOWER BUCKS COUNTY       :
JOINT MUNICIPAL AUTHORITY)      :
                                :
                                :
PETITION OF: LOWER BUCKS COUNTY :
JOINT MUNICIPAL AUTHORITY       :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.